


110 HR 4987 IH: To require construction of fencing and security

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4987
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Jones of North
			 Carolina (for himself and Mr. King of
			 New York) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require construction of fencing and security
		  improvements in the border area from the Pacific Ocean to the Gulf of
		  Mexico.
	
	
		1.Short titleThis Act may be cited as the Fence By
			 Date Certain Act.
		2.Construction of
			 fencing and security improvements in border area from pacific ocean to gulf of
			 mexico
			(a)In
			 generalSection 102(b)(1) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public
			 Law 104–208; 8 U.S.C. 1103 note) is amended to read as follows:
				
					(1)Security
				features
						(A)Reinforced
				fencingIn carrying out subsection (a), the Secretary of Homeland
				Security shall ensure construction of at least 2 layers of reinforced fencing,
				and the installation of additional physical barriers, roads, lighting, cameras,
				and sensors—
							(i)extending from 10
				miles west of the Tecate, California, port of entry to 10 miles east of the
				Tecate, California, port of entry;
							(ii)extending from 10
				miles west of the Calexico, California, port of entry to 5 miles east of the
				Douglas, Arizona, port of entry;
							(iii)extending from 5
				miles west of the Columbus, New Mexico, port of entry to 10 miles east of El
				Paso, Texas;
							(iv)extending from 5
				miles northwest of the Del Rio, Texas, port of entry to 5 miles southeast of
				the Eagle Pass, Texas, port of entry; and
							(v)extending 15 miles
				northwest of the Laredo, Texas, port of entry to the Brownsville, Texas, port
				of entry.
							(B)Priority
				areasWith respect to the border described—
							(i)in
				subparagraph (A)(ii), the Secretary shall ensure that fence construction is
				completed by May 30, 2008; and
							(ii)in subparagraph
				(A)(v), the Secretary shall ensure that fence construction from 15 miles
				northwest of the Laredo, Texas, port of entry to 15 southeast of the Laredo,
				Texas, port of entry is completed by December 31, 2008.
							(C)Additional
				areasWith respect to the
				duties described in subparagraph (A) that are not otherwise assigned a deadline
				under subparagraph (B), the Secretary shall ensure that such duties are
				completed by June 30, 2009.
						(D)ExceptionIf
				the topography of a specific area has an elevation grade that exceeds 10
				percent, the Secretary may use other means to secure such area, including the
				use of surveillance and barrier
				tools.
						.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendment made by subsection (a).
			(c)RepealsSubsection
			 (b) of section 564 of division E of the Consolidated Appropriations Act, 2008
			 (Public Law 110–161) is repealed. The amendment made by subsection (a)(2)(A) of
			 such section is repealed.
			
